           Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 1 of 17



1                                IN THE UNITED STATES DISTRICT COURT
2

3                          FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                  Case No.: 1:18-cv-08653-VEC-SDA
5                   Plaintiff,
6
     vs.                                                 DEFENDANT’S RESPONSE TO MOTION
                                                         TO COMPEL
7
     JASON GOODMAN,
8
                    Defendant
9

10
                       DEFENDANT’S RESPONSE TO MOTION TO COMPEL
11

12   Defendant Jason Goodman pro se respectfully moves the court to deny Plaintiff’s motion to
13
     compel discovery. The court should deny Plaintiffs motion because the response to requests for
14
     discovery has been filed and the motion is moot. The court should also deny the motion because
15

16
     the Plaintiff has claimed under other that General Delivery Rough and Ready CA is “Plaintiff’s

17   postal address” and continued to file briefs standing by that sworn claim, but on January 22,
18   2021 Plaintiff was instructed by the United States Postal Service that he is specifically NOT
19
     allowed to use General Delivery Rough and Ready CA and must properly register a legal mailing
20
     address. Plaintiff has chosen to deliberately hide this substantial fact from the court in filing the
21

22
     motion to compel rather than a fourth change of address notice. Throughout these proceedings,

23   Plaintiff has omitted and manipulated facts in an ongoing effort to mislead the court and
24   misrepresent evidence. For these and any other reasons the court may find Plaintiff’s motion
25
     should be denied.
26

27

28
     DEFENDANT’S RESPONSE TO MOTION TO COMPEL - 1
          Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 2 of 17



1                                               RESPONSE
2
            Defendant has discontinued service by mail after each and every item sent to Plaintiff at
3
     Rough and Ready General Delivery during 2019 and 2020 was returned. The docket reflects this
4
     fact with no less than fifteen items listed as “Received Returned Mail”. Plaintiff has previously
5

6    refused email delivery on the basis of a false claim, alleging Defendant included malicious

7    software embedded in the PDF document. (EXHIBIT A) Defendant lacks ability and has no
8
     knowledge of a method to do such a thing. Defendant alleges on information and belief that
9
     Plaintiff has worked diligently throughout the proceedings to deliberately frustrate Defendant’s
10
     ability to abide by the Fed. R. Civ. P in an effort to force a default judgement because his claims
11

12   cannot survive on their merits.

13          Defendant placed a phone call to the USPS during 2020 in which it was confirmed that
14
     Plaintiff DID NOT have a legal postal address at the Rough and Ready US Post office. A second
15
     phone call to the USPS on February 2, 2021 further clarified Plaintiff’s use of a false address. A
16
     transcript of that call is provided, and the original recording can be provided should it please the
17

18   court. (EXHIBIT B) On July 25, 2019 Plaintiff filed his third change of address in this matter,

19   alerting the court that his official address at General Delivery Rough and Ready CA 95975.
20
     However, this was a deliberate effort to deceive the court and is not a legitimate address for
21
     Plaintiff. Mail sent to that address was returned to Defendant and the court until the Plaintiff
22
     placed a hold with the post office, allowing him to generate the “evidence” provided in the
23

24   motion to compel. This was another deliberate deception.

25          According to the US Postal employee and receipts provided by Plaintiff, on January 22,
26
     2021 Plaintiff visited the United States Post Office at 14485 Rough and Ready Highway, Rough
27
     and Ready CA. Plaintiff met and spoke with Clerk #8, a federal employee with the first name
28
     DEFENDANT’S RESPONSE TO MOTION TO COMPEL - 2
          Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 3 of 17



1    Susan. In a phone call on February 2, 2021 Susan told Defendant that all the mail had been
2
     returned because Plaintiff had never properly registered his address with the Post Office and that
3
     he was specifically instructed that he was not allowed to use the General Delivery address there.
4
     Susan instructed the Plaintiff that in order to continue using the Rough and Ready Post Office at
5

6    all, he would need to “have established service somewhere” and provide proof of identity which

7    as of February 2, 2021 Plaintiff had not done. Neither has Plaintiff submitted a fourth change of
8
     address to the court establishing a real and legitimate address of record so Defendant can serve
9
     documents properly. Defendant reminds the court that similar misconduct occurred in 2018
10
     through 2019 when Plaintiff fraudulently represented his address as PO Box 152 Mesa AZ
11

12   85211.

13                                              CONCLUSION
14
              Plaintiff is a vexatious litigant who has brazenly and repeatedly misrepresented facts and
15
     manipulated evidence in an ongoing effort to deceive the court. For this and any other reason as
16
     determined by the court, Plaintiff’s motion to compel should be denied.
17

18

19            I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
20

21

22
     Signed this 7th day of February 2021
23

24   Respectfully submitted,

25                                     ____________________________________________________
                                                               Jason Goodman, Defendant, Pro Se
26
                                                                           252 7th Avenue Apt 6s
27                                                                         New York, NY 10001
                                                                                  (323) 744-7594
28                                                                 truth@crowdsourcethetruth.org
     DEFENDANT’S RESPONSE TO MOTION TO COMPEL - 3
Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 4 of 17




                           (EXHIBIT A)
            Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 5 of 17


  From:    Spoliation Notice spoliation-notice@mailbox.org
Subject:   Re: Counter Claim Sweigert2.pdf
   Date:   November 30, 2019 at 1:34 PM
     To:   Jason Goodman jason@21stcentury3d.com, Aaron_NYSDChambers@nysd.uscourts.gov, Spoliation Notice
           spoliation-notice@mailbox.org, jasongoodman72@protonmail.com, truth@crowdsourcethetruth.org

       MAY IT PLEASE THE COURT:

       As I have stated before I refuse to accept electronic service of documents from Mr. Goodman for computer security concerns. I also
       note that Mr. Goodman refuses to file a certificate of service with the Clerk that indicates he has mailed these documents to me.

       D. George Sweigert


           On November 29, 2019 at 10:21 PM Jason Goodman <jason@21stcentury3d.com> wrote:


           ​Due to courthouse closure this item will be place in the mail today prior to 5pm. Courtesy copy attached.
Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 6 of 17




                           (EXHIBIT B)
   Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 7 of 17



0:00:00.000,0:00:04.160
office located at 14485 rough and ready

0:00:03.360,0:00:06.480
highway

0:00:04.160,0:00:07.680
our window hours are 9 a.m to 3 p.m

0:00:06.480,0:00:10.559
monday through friday

0:00:07.680,0:00:11.519
we are closed for lunch 11 30 a.m to 12

0:00:10.559,0:00:15.040
p.m

0:00:11.519,0:00:17.800
to track your package please call

0:00:15.040,0:00:20.480
one eight 1-800-222-181 one or go to

0:00:17.800,0:00:22.800
usps.com under track and confirm and

0:00:20.480,0:00:24.880
enter your tracking information

0:00:22.800,0:00:27.039
if you need to report vandalism or theft

0:00:24.880,0:00:29.199
of mail please contact the postal

0:00:27.039,0:00:31.840
inspection service at one eight seven

0:00:29.199,0:00:31.840
seven

0:00:32.800,0:00:36.719
for all other inquiries please stay on

0:00:34.880,0:00:39.200
the line and someone will be with you

0:00:36.719,0:00:42.399
shortly thank you for using the united

0:00:39.200,0:00:42.399
states postal service
   Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 8 of 17



0:00:42.719,0:00:59.840
please stay on the line while your call

0:00:44.480,0:00:59.840
is transferred to the operator

0:01:02.320,0:01:06.400
rough and ready post office this is susan

0:01:03.760,0:01:07.840
can i help you hi uh this is jason goodman

0:01:06.400,0:01:09.840
calling i've got a little bit of an

0:01:07.840,0:01:10.720
unusual problem that i hope you can help

0:01:09.840,0:01:12.560
me with

0:01:10.720,0:01:14.080
i called the post office there maybe

0:01:12.560,0:01:16.159
about a year ago i can't recall if it

0:01:14.080,0:01:17.920
was you i spoke to or somebody else

0:01:16.159,0:01:19.759
but there's an individual by the name of

0:01:17.920,0:01:22.320
david george swigert

0:01:19.759,0:01:24.400
who i'm involved in a lawsuit with and

0:01:22.320,0:01:25.759
had been sending multiple pleadings to

0:01:24.400,0:01:28.960
the post office

0:01:25.759,0:01:31.759
that when i called to general delivery

0:01:28.960,0:01:32.640
yes yes and when i first called about

0:01:31.759,0:01:34.960
this they said
   Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 9 of 17



0:01:32.640,0:01:36.799
yeah we were going to contact you jason

0:01:34.960,0:01:38.000
goodman because all this stuff that

0:01:36.799,0:01:39.920
you've been sending

0:01:38.000,0:01:41.759
he doesn't have a post office box here

0:01:39.920,0:01:43.600
and we're going to return it to you

0:01:41.759,0:01:44.799
and they have subsequently returned that

0:01:43.600,0:01:47.840
material to me but

0:01:44.799,0:01:48.640
now mr swigert has submitted something

0:01:47.840,0:01:52.799
to the court that

0:01:48.640,0:01:56.000
indicates on january 22nd 2021

0:01:52.799,0:01:56.719
he came into the post office and i

0:01:56.000,0:02:00.240
presume

0:01:56.719,0:02:01.040
at some point he did establish a post

0:02:00.240,0:02:03.360
office box

0:02:01.040,0:02:04.399
there and what he's attempting to do is

0:02:03.360,0:02:06.320
show the court that

0:02:04.399,0:02:07.920
i'm not sending him things he's trying

0:02:06.320,0:02:08.399
to deceive the court he's trying to use
  Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 10 of 17



0:02:07.920,0:02:11.280
the u.s

0:02:08.399,0:02:12.640
okay no he no he didn't open up a p.o

0:02:11.280,0:02:16.000
box here

0:02:12.640,0:02:17.040
what did he do um he came in what he did

0:02:16.000,0:02:19.360
is he actually put

0:02:17.040,0:02:21.200
everything on hold that came into

0:02:19.360,0:02:22.879
general delivery

0:02:21.200,0:02:24.720
and then he came and picked everything

0:02:22.879,0:02:26.160
up probably

0:02:24.720,0:02:28.480
i'm going to say about the same time he

0:02:26.160,0:02:28.480
probably

0:02:29.200,0:02:32.560
yeah probably around the same time that

0:02:30.640,0:02:33.280
you that court thing probably went

0:02:32.560,0:02:35.440
through

0:02:33.280,0:02:36.800
yeah this is a receipt he picked

0:02:35.440,0:02:38.160
everything up and i told him that he is

0:02:36.800,0:02:38.800
no longer allowed to get stuff here

0:02:38.160,0:02:41.680
anymore
  Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 11 of 17



0:02:38.800,0:02:42.879
really yeah he's been here he's been

0:02:41.680,0:02:43.920
doing it for over a year we're not we're

0:02:42.879,0:02:44.959
not supposed to have people in general

0:02:43.920,0:02:48.640
delivery that long

0:02:44.959,0:02:50.160
uh-huh so this guy is committing

0:02:48.640,0:02:52.400
fraud on the court and he's using the

0:02:50.160,0:02:53.280
u.s postal service to do it he's been

0:02:52.400,0:02:56.000
trying to

0:02:53.280,0:02:56.319
call the postal inspectors probably get

0:02:56.000,0:02:58.720
them

0:02:56.319,0:03:00.080
involved i did and what they said is

0:02:58.720,0:03:00.480
that they're not going to do anything

0:03:00.080,0:03:02.319
until

0:03:00.480,0:03:04.000
i can prove in court that he's committed

0:03:02.319,0:03:07.200
fraud so the information

0:03:04.000,0:03:09.840
that you're giving me is very helpful um

0:03:07.200,0:03:11.040
what could we do to establish proof i

0:03:09.840,0:03:13.760
mean i guess i can just
  Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 12 of 17



0:03:11.040,0:03:15.680
use what you're telling me so this this

0:03:13.760,0:03:18.720
receipt that he's included

0:03:15.680,0:03:21.840
it says that he dealt with clerk

0:03:18.720,0:03:24.959
number eight is that you yeah okay

0:03:21.840,0:03:26.560
can i ask your name susan susan

0:03:24.959,0:03:28.319
i think it's you that i spoke to when i

0:03:26.560,0:03:31.040
called about a year ago right yeah

0:03:28.319,0:03:32.000
it is yeah and he definitely like you

0:03:31.040,0:03:34.239
didn't know anything about

0:03:32.000,0:03:35.040
him a year ago when i called right i

0:03:34.239,0:03:36.400
didn't yeah

0:03:35.040,0:03:38.080
you were just like this is a mystery all

0:03:36.400,0:03:38.959
this mail is showing up the guy never

0:03:38.080,0:03:40.879
came in yeah

0:03:38.959,0:03:42.799
it's actually still it's still it was

0:03:40.879,0:03:43.599
still a mystery until he put in that

0:03:42.799,0:03:46.159
hold

0:03:43.599,0:03:47.440
and then so i held everything and then
  Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 13 of 17



0:03:46.159,0:03:49.360
he came and picked it up and that's when

0:03:47.440,0:03:50.959
i talked to him for the very first time

0:03:49.360,0:03:52.159
and how would you describe him you dealt

0:03:50.959,0:03:53.120
with him personally he came in there

0:03:52.159,0:03:58.720
right

0:03:53.120,0:04:02.560
yeah um i mean he seemed friendly enough

0:03:58.720,0:04:05.599
but i i honestly i couldn't even short tall

0:04:02.560,0:04:06.400
fat skinny oh no he's a tall guy very

0:04:05.599,0:04:09.519
tall like six

0:04:06.400,0:04:10.159
five right yeah probably full head of

0:04:09.519,0:04:13.200
hair

0:04:10.159,0:04:15.200
chiseled jaw well i didn't see his face

0:04:13.200,0:04:16.799
we have to wear masks so anyone that

0:04:15.200,0:04:17.120
comes in i can't really describe their

0:04:16.799,0:04:19.919
face

0:04:17.120,0:04:20.959
a little bit overweight i i couldn't

0:04:19.919,0:04:24.000
tell i couldn't tell

0:04:20.959,0:04:25.120
because it's winter time so bundled up
  Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 14 of 17



0:04:24.000,0:04:27.120
right right right yeah

0:04:25.120,0:04:28.880
yeah yeah and so you're a very small

0:04:27.120,0:04:29.919
post office i recall you telling me last

0:04:28.880,0:04:31.840
time yes i am

0:04:29.919,0:04:33.280
yes i am general store as well or

0:04:31.840,0:04:35.120
something like that

0:04:33.280,0:04:36.639
um we don't have a general store anymore

0:04:35.120,0:04:39.199
now but you used to

0:04:36.639,0:04:41.199
it closed yeah it closed as a result of

0:04:39.199,0:04:44.479
the pandemic

0:04:41.199,0:04:47.120
no no it was a few years ago it closed

0:04:44.479,0:04:48.720
got it okay but it's a one-horse town

0:04:47.120,0:04:50.479
you're a tiny little post office you're

0:04:48.720,0:04:52.080
in charge of it you saw this guy come in

0:04:50.479,0:04:52.960
you and i spoke a year ago this has all

0:04:52.080,0:04:54.720
been a mystery

0:04:52.960,0:04:56.160
he's up to something screwy i can tell

0:04:54.720,0:04:59.040
you that something is
  Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 15 of 17



0:04:56.160,0:05:00.320
something weird i i mean it's not usual

0:04:59.040,0:05:03.039
that people will do that

0:05:00.320,0:05:04.000
there are people that you know do stay

0:05:03.039,0:05:05.520
in

0:05:04.000,0:05:07.759
in general delivery for a while but they

0:05:05.520,0:05:08.720
don't just leave their mail on hold and

0:05:07.759,0:05:10.400
not pick it up

0:05:08.720,0:05:12.000
or they just don't like not pick it up

0:05:10.400,0:05:13.600
and we return it all the time

0:05:12.000,0:05:15.120
right you know they'll show up for a

0:05:13.600,0:05:17.120
while and then they might

0:05:15.120,0:05:19.680
you know move on and then we'll get some

0:05:17.120,0:05:21.600
straggling pieces

0:05:19.680,0:05:23.120
yeah but that's regular stuff it's not

0:05:21.600,0:05:23.680
somebody deliberately trying to fool

0:05:23.120,0:05:25.680
somebody

0:05:23.680,0:05:27.440
so just to just so i understand so you

0:05:25.680,0:05:28.639
said he's no longer allowed to use your
  Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 16 of 17



0:05:27.440,0:05:30.960
post office

0:05:28.639,0:05:32.000
i told him that i that you know with all

0:05:30.960,0:05:34.080
of this

0:05:32.000,0:05:36.720
you know him being in here for as long

0:05:34.080,0:05:39.919
as he has he needs to have established

0:05:36.720,0:05:42.400
service somewhere and did he

0:05:39.919,0:05:43.120
uh not that i know of i don't know i see

0:05:42.400,0:05:46.320
not here

0:05:43.120,0:05:48.160
i see not here but you're no longer

0:05:46.320,0:05:49.759
the thing is when you open up a post

0:05:48.160,0:05:50.479
office box someplace with the postal

0:05:49.759,0:05:52.880
service

0:05:50.479,0:05:55.120
we're required to have your id we're

0:05:52.880,0:05:57.039
required to have a second id

0:05:55.120,0:05:58.720
um like a driver's license and say car

0:05:57.039,0:06:00.400
registration or insurance

0:05:58.720,0:06:01.840
and then you have to have a place that

0:06:00.400,0:06:02.800
you physically live we have to have
  Case 1:18-cv-08653-VEC-SDA Document 193 Filed 02/08/21 Page 17 of 17



0:06:01.840,0:06:05.360
proof of that

0:06:02.800,0:06:06.319
right but he lives in an rv so there is

0:06:05.360,0:06:07.759
no physical

0:06:06.319,0:06:09.759
place that he lives in that's why he's

0:06:07.759,0:06:10.560
doing all this with po boxes all over

0:06:09.759,0:06:13.919
the country

0:06:10.560,0:06:14.720
this kind of a scammer in my opinion

0:06:13.919,0:06:17.680
crazy

0:06:14.720,0:06:18.479
yeah well if you're going this hard at

0:06:17.680,0:06:21.520
it i would think

0:06:18.479,0:06:23.039
you know yeah yeah

0:06:21.520,0:06:24.960
okay all right well susan thank you very

0:06:23.039,0:06:26.880
much
